TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-03-00684-CR




                                John Michael Reding, Appellant

                                                 v.

                                  The State of Texas, Appellee




      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
            NO. 55,079, HONORABLE JOE CARROLL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               After pleading guilty, appellant John Michael Reding was convicted by the court of

one count of indecency with a child by contact and two counts of indecency with a child by exposure.

Tex. Pen. Code Ann. § 21.11 (West 2003). He was sentenced to eighteen years’ imprisonment for

the contact count and ten years’ imprisonment for each of the exposure counts.

               Appellant’s court-appointed attorney filed a brief concluding that the appeal is

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967), by presenting a professional evaluation of the record demonstrating why there are no

arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);

Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969). A copy of counsel’s brief was delivered to appellant, who was advised of his

right to examine the record and to file a pro se brief. No pro se brief has been filed.

               We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit. We find nothing in the record that might arguably support the appeal. Counsel’s

motion to withdraw is granted.

               The judgments of conviction are affirmed.




                                              __________________________________________

                                              Mack Kidd, Justice

Before Justices Kidd, B. A. Smith and Pemberton

Affirmed

Filed: April 15, 2004

Do Not Publish




                                                  2